STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     October 18, 2016
               Plaintiff-Appellee,

v                                                                    No. 327733
                                                                     Wayne Circuit Court
DORIAN WILLIE WALKER,                                                LC No. 14-011073-01-FC

               Defendant-Appellant.


Before: SAAD, P.J., and JANSEN and M. J. KELLY, JJ.

PER CURIAM.

       Following a jury trial, defendant was convicted of first-degree murder, MCL 750.316,
and possession of a firearm during the commission a felony (felony-firearm), MCL 750.227b.
The trial court sentenced defendant to life in prison without parole for the murder conviction,
which was consecutive to a two-year prison term for the felony-firearm conviction. Defendant
appeals, and for the reasons provided below, we affirm.

       This case arises out of the murder of David Windon. After finishing his work shift at a
Family Dollar store, Windon was shot several times while in his car in the store’s parking lot. In
addition to cell phone tower data that placed defendant’s phone near the Family Dollar store at
the time of the murder, defendant’s car was found nearby as well. Further, Andrea Jackson, who
was leaving the parking lot at the time of the shooting, identified defendant as the man who
walked near her car immediately before the shooting and the man who was standing at the end of
Windon’s car immediately after the shooting.

        Defendant claims on appeal that the trial court erred when it admitted Andrea Jackson’s
identification of defendant and that his trial counsel provided ineffective assistance by failing to
object to the identification testimony and by failing to present certain witnesses.

                              I. IDENTIFICATION TESTIMONY

        Defendant argues that his due process rights were violated when the trial court admitted
evidence of Andrea Jackson’s identifications of defendant in court and in a corporeal lineup
because they were unduly suggestive. We review this unpreserved constitutional issue for plain
error affecting defendant’s substantial rights. People v Carines, 460 Mich. 750, 764; 597 NW2d
130 (1999).

                                                -1-
        A defendant’s due process rights are violated by the use of an unduly suggestive
identification procedure. People v Kurylczyk, 443 Mich. 289, 302; 505 NW2d 528 (1993), citing
Stovall v Denno, 388 U.S. 293, 302; 87 S. Ct. 1967; 18 L. Ed. 2d 1199 (1967). A procedure of
lineup or photographic identification is unduly suggestive in violation of due process guarantees
where it produces “a substantial likelihood of misidentification.” People v McDade, 301 Mich
App 343, 357; 836 NW2d 266 (2013), citing People v Gray, 457 Mich. 107, 111; 577 NW2d 92
(1998). “[T]he totality of the circumstances” is examined in determining whether a corporeal
lineup procedure was unduly suggestive. Kurylczyk, 443 Mich. at 311-312.

        Jackson had described the perpetrator as a light brown African-American, with a small or
medium build and a mustache who was between 20 and 25 years old, five feet six inches tall, and
between 150 to 175 pounds. She said he was wearing a gray hooded sweatshirt with the hood up
and black pants, and was walking with his eyes closed and head down, so she could not see the
bottom part of his face. She was not able to identify a perpetrator from a photo array of six
individuals shown to her one or two days after the shooting. Also, she could not initially identify
the perpetrator from a live lineup of five men on the following day. However, when she asked
the police to have the men in the lineup close their eyes, lower their heads, and put their hands in
their pockets to mimic what she had seen at the Family Dollar store, she identified defendant.

        The burden of demonstrating that a procedure used in a lineup was impermissibly
suggestive lies with the defendant. People v McElhaney, 215 Mich. App. 269, 286; 545 NW2d 18
(1996). More than showing that a procedure is just suggestive, a defendant’s burden is to
demonstrate that the lineup was unduly suggestive to the extent “that it led to a substantial
likelihood of misidentification.” Kurylczyk, 443 Mich. at 302, 306. Factors that a court should
consider to determine the “likelihood of misidentification” include

       “the opportunity of the witness to view the criminal at the time of the crime, the
       witness’ degree of attention, the accuracy of the witness’ prior description of the
       criminal, the level of certainty demonstrated by the witness at the confrontation,
       and the length of time between the crime and the confrontation.” [Id. at 306,
       quoting Neil v Biggers, 409 U.S. 188, 199-200; 93 S. Ct. 375; 34 L. Ed. 2d 401
       (1972).]

There is a substantial likelihood of misidentification in a lineup where differences between the
participants “are apparent to the witness and substantially distinguish defendant from the other
participants” so that those differences provide the basis for identification, rather than a
recognition of the defendant. People v Henry (After Remand), 305 Mich. App. 127, 161; 854
NW2d 114 (2014) (quotation marks and citation omitted). A lineup is not unduly suggestive
where a “defendant’s appearance was substantially similar to that of the other participants.”
McDade, 301 Mich. App. at 358.

        Defendant mentions two factors that, he believes, rendered Jackson’s identification
unduly suggestive. One was that she knew defendant from a previous encounter, and the second
was that she was unable to identify him until the corporeal lineup participants were asked to bow
their heads. Jackson said she met defendant once, five or ten years earlier at his first wife’s baby
shower. Defendant argues that the previous interaction could have been the basis for her
recognition of him at the lineup. However, she did not state to anyone who was investigating or

                                                -2-
who was a witness to the crime that she recognized defendant as a person she had previously
known. Additionally, as defendant acknowledges, she was unable to recognize defendant in a
photo lineup. Moreover, she did not recognize him in the corporeal lineup until he mimicked the
behavior of the perpetrator. Thus, it appears that she did not know that the person she viewed
near the time of the crime was the person she had seen once at an event several years earlier.

        Defendant argues that requiring the participants in the corporeal lineup to close their
eyes, lower their heads, and put their hands in their pockets was an unusual and an unreliable
method of identification. However, Jackson requested that all the participants stand in this
manner because it was the way she saw the perpetrator on the night of the crime, and it created
the angle at which she viewed his face. Thus, having the participants pose in such a manner
enhanced the reliability of an accurate identification. Notably, there was no evidence that
defendant stood out from the other four lineup participants in any way. Defendant does not
argue that Jackson’s selection was the result of a procedure suggesting to her that defendant was
an individual distinct from the other participants, which acted to compel her selection. Thus,
with no evidence that there were any characteristics of defendant to significantly distinguish him
from the other lineup participants,1 there is no indication that the identification was based on an
overly suggestive procedure.2

                               II. INEFFECTIVE ASSISTANCE

        Defendant further argues that his trial counsel provided ineffective assistance. Because
this claim was not raised below, our review is limited to errors apparent on the record. People v
Unger (On Remand), 278 Mich. App. 210, 253; 749 NW2d 272 (2008). A defendant’s right to
counsel is guaranteed by the United States and Michigan Constitutions. US Const, Am VI;
Const 1963 art 1, § 20. This “right to counsel encompasses the right to the effective assistance of
counsel.” People v Cline, 276 Mich. App. 634, 637; 741 NW2d 563 (2007). The right is
substantive and focuses on “the actual assistance received.” People v Pubrat, 451 Mich. 589,
596; 548 NW2d 595 (1996).

        In order to demonstrate an ineffective assistance of counsel claim, a defendant must show
(1) “that counsel’s performance was deficient” and (2) “that counsel’s deficient performance
prejudiced the defense.” People v Taylor, 275 Mich. App. 177, 186; 737 NW2d 790 (2007)
(quotation marks and citation omitted). A counsel’s performance is deficient if “it fell below an
objective standard of professional reasonableness.” People v Jordan, 275 Mich. App. 659, 667;
739 NW2d 706 (2007). The performance will be deemed to have prejudiced the defense if it is
reasonably probable that, but for counsel’s error, “the result of the proceeding would have been


1
  If there were such characteristics, we note that they would go to the weight rather than the
admissibility of the identification unless there was a substantial likelihood of misidentification.
Kurylczyk, 443 Mich. at 306; People v Hornsby, 251 Mich. App. 462, 466; 650 NW2d 700 (2002).
2
 And because the pretrial identification was valid, Jackson’s in-court identification stands and
does not need “an independent basis” to support it. See Gray, 457 Mich. at 114-115; Kurylczyk,
443 Mich. at 303; McElhaney, 215 Mich. App. at 286, 288.


                                                -3-
different.” Id. The “[e]ffective assistance of counsel is presumed, and the defendant bears a
heavy burden of proving otherwise.” People v Rodgers, 248 Mich. App. 702, 714; 645 NW2d
294 (2001).

        Defendant claims that his trial counsel provided ineffective assistance when he failed to
move to suppress Jackson’s identification of him. However, as discussed previously, defendant
has not demonstrated that the pretrial lineup procedures that resulted in the identification of
defendant were suggestive. Thus, defendant’s trial counsel had no grounds on which to suppress
this identification testimony. Counsel cannot be ineffective for failing to make a futile or
meritless objection. People v Ericksen, 288 Mich. App. 192, 200; 793 NW2d 120 (2010).

        Defendant also argues that his trial counsel was deficient when he failed to obtain an
expert to refute Detroit Police Officer Michael McGinnis, who was qualified as an expert in cell
phone tower analysis. McGinnis tracked the location of the cell phone attributed to defendant
during the time proximate to the murder. McGinnis tracked the cell phone moving toward the
area where the murder occurred from 30 minutes before the 911 call reporting the shooting to 15
minutes before the 911 call. He found that the phone was next used in the area of the crime 18
seconds after the 911 call, and eleven more times in the next seven minutes from the same sector.
Because of the disparate speeds of the movements, he concluded that the user was in a vehicle on
the way to the murder scene and left via foot.

         Defendant has failed to provide proof that another expert would have contradicted
McGinnis. He attached an affidavit to his brief on appeal in which he claimed that he gave his
trial attorney $1,500 to hire a phone expert and that his counsel did not do so or explain the
failure to do so and did not refund the money. However, if we were to accept these assertions as
true, which are not of record, defendant has provided nothing to establish that any phone expert
would have provided testimony in his favor. Indeed, it is possible that counsel consulted an
expert and determined that the opinion would not be helpful to defendant or that cross-
examination would be more effective, perhaps because an expert would be compelled on cross-
examination to outline points of agreement with the prosecution’s expert witness. Notably, in
many instances it is not necessary to retain an expert witness to counter the opposite party’s
expert because cross-examination may suffice to attack the testimony of the expert. Harrington
v Richter, 562 U.S. 86, 111; 131 S. Ct. 770; 178 L. Ed. 2d 624 (2011). Here, defendant’s trial
counsel thoroughly questioned McGinnis and established that the phone was not registered in
defendant’s name, that a location range was determined by relying on software and McGinnis
was not a software engineer, that McGinnis did not know whether tower function, call volume,
or obstructions affected the determination of the location range, that a “computer switching
center” can move calls to a neighboring tower with a stronger signal available, and that someone
with a degree in “radio frequency technology or geospatial technology” would be appropriate to
evaluate cell phone tower switching. Counsel’s decision regarding whether to call an expert
witness is a matter of trial strategy. People v Payne, 285 Mich. App. 181, 190; 774 NW2d 714
(2009). Accordingly, defendant has not overcome the presumption that it was sound trial
strategy to cross-examine McGinnis’s testimony regarding the location of the cell phone, rather
than to provide his own expert.

        Defendant also argues that his trial counsel provided ineffective assistance when he failed
to call Tanisha Shipp as a witness. In an affidavit attached to defendant’s brief on appeal, which

                                                -4-
is not part of the record, she stated that she had a child with defendant and that she was in
possession of defendant’s cell phone during the entire day of the killing. Although her purported
testimony arguably would have been helpful to defendant because it would have shown that
defendant was not in possession of the phone, which was shown to be in the area of the Family
Dollar store at the time of the murder, there is no evidence in the record that Shipp (1) was
willing to offer such testimony at the time of trial or (2) defense counsel was informed by
defendant (or anyone) that she had his phone. Therefore, defendant has failed to show how
counsel’s performance fell below an objective level of reasonableness.

        Moreover, assuming defendant could show that counsel’s performance was deficient by
not calling Shipp to testify, he has not established the requisite prejudice. It is highly unlikely
that the jury would have given any credence to Shipp’s testimony where she likely would have
been viewed as biased. More to the point, the evidence demonstrated that defendant was the one
who committed this crime and no one else: (1) a young man in a hooded sweatshirt was seen
parking the car registered to defendant in the area of the Family Dollar store right before the
murder, (2) the man was identified as defendant, (3) the man was seen walking in the parking lot
right before the murder, (4) the man was seen fleeing the scene after shots were fired, (5) the
same man returned to defendant’s parked car, where he unsuccessfully attempted to enter the car,
(6) the man was viewed thereafter walking down the street and talking on the phone, (7) phone
records show that defendant’s cell phone was used to call someone seven times immediately
after the shooting, and (8) the person called was Taylor, who is defendant’s long-time friend.
Therefore, we hold that it is not reasonably probable that defense counsel’s failure to call Shipp
as a witness affected the outcome of this trial.

       Affirmed.



                                                            /s/ Henry William Saad
                                                            /s/ Kathleen Jansen
                                                            /s/ Michael J. Kelly




                                                -5-